Citation Nr: 1430609	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  08-39 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

INTRODUCTION

The Veteran had active duty service from April 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a November 2007 RO hearing.  A transcript of those proceedings is associated with the record.  The Board has reviewed all relevant documents in the Veterans Benefits Management System (VBMS) and Virtual VA paperless files in its consideration of the appeal.


FINDING OF FACT

The Veteran's PTSD is not manifested by more than occupational and social impairment with occasional decreases in work efficiency and intermittent inability to perform occupational tasks, with deficiencies in mood and memory; it has not resulted in significant deficiencies in work, social and family relations, judgment, or thinking.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Such notice was provided to the Veteran in August 2006.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  The results of a March VA examination, as requested by the January 2012 remand, are of record.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Veteran's statements in support of the claim are of record, including testimony provided at a November 2007 RO hearing.  The hearing focused on the elements necessary to substantiate his increased rating claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013) have been complied with, and that the Board can adjudicate the claim based on the current record.  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For the above reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Disability Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In claims for increased rating VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013), which instructs the application of the General Rating Formula for Mental Disorders.  He is currently assigned a 50 percent rating, and seeks a higher disability percentage.  Under the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.
 
A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443. 

In evaluating the Veteran's PTSD, the Board has considered the Global Assessment of Functioning (GAF) scores assigned during the appeal period. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

As discussed in detail below, the Veteran's disability picture, including the effects of the disability and associated symptoms on the Veteran's social and occupational functioning, has not, at any time during the present period of appeal, met the criteria for a rating in excess of 50 percent under the General Rating Formula.  Mauerhan, 16 Vet. App. at 442.

Evidence

In August 2006, the Veteran reported for treatment having experiencing a flare in depression.  He denied recent changes in interest in daily activities, as well as changes in appetite, loss of energy, difficulty concentrating, or excessive guilt.  He endorsed thoughts of death, primarily related to his wife's and friends' deaths.  He had some insomnia.  The Veteran denied suicidal or homicidal ideation.  He did not have nightmares, intrusive thoughts, or distress upon reminders about Vietnam.  He felt that his memory was poor.  

A September 2006 mental health attending note, the Veteran reported having his ability to complete long-distance truck driving to be limited, due to a myocardial infarction he suffered the prior year, but he continued to work three or four days per week.  He reported continued intrusive thoughts, and became easily upset regarding the current war.  On mental status examination, the Veteran was pleasant and soft spoken.  His mood was down, and his affect constricted, but he had no suicidal or homicidal ideation.  He was especially close with his daughter.

According to a September 2006 VA examination, the examiner noted "similar" PTSD symptoms to shoe from previous examinations.  He reported intrusive thoughts a few times per week, as well as recurring thoughts about his time in Vietnam, and the friends that he lost there.  In describing his time in Vietnam, the Veteran became tearful.  He also identified distressing dreams about Vietnam.  He had significant avoidance symptoms, as well as some diminished interest in activities.  He tried to stay busy in order to avoid having problems.  He felt detached from others, and displayed a restricted range of affect.  He had some mild sleep disturbance and some hypervigilance, as well as difficulty with concentration and memory.  He denied recent significant problems with irritability or anger.  The examiner noted that the Veteran had suffered due to the death of his wife and his heart attack, but that he had rebounded well.  He had not experienced a remission in symptoms, but did have some increase in depressive symptoms.  He worked 40 hours per week, and had no difficulties on the job.  He got along well with his coworkers and his superiors, and appeared to enjoy the job.  His current job allowed him to be closer to his family.  He had a close relationship with his children.  The Veteran's mood was "not too bad," and his affect was constricted.  He denied suicidal or homicidal ideation.  There were no perceptual disturbances noted, and his insight and judgment were deemed "fair to good."  The examiner assigned a GAF score of 55.  

At his November 2007 RO hearing, he reported that he would wake up fighting, and that he easily became frustrated with people.  He managed his anger by recognizing it and walking off to take a break.  His girlfriend, a witness at the hearing, described him as anxious and having above-average anger.  She stated that they had been dating for about a year.  The Veteran indicated that he drove trucks because it allowed him to be alone, and that his job was going "fine."  

According to his November 2008 VA examination report, the Veteran reported transient PTSD symptoms, including irritability, hyper-arousal, hypervigilance, and periods of impaired social function as evidenced by a tendency to avoid crowds and interpersonal contact.  The frequency and severity of his symptoms had decreased over time and with treatment, but he stated that he continued to feel depressed much of the week.  His appetite, energy, and motivation to work were within normal limits.  On mental status examination, the Veteran was well-groomed, pleasant, cooperative, and able to maintain good eye contact.  His mood was euthymic, and his affect was slightly fatigued.  His speech was of normal rate and rhythm.  The Veteran reported mild to moderate long-term memory difficulty, but the examiner noted that his attention, concentration, and long-term memory appeared to be within normal limits.  There was no evidence of psychosis, paranoia, or mania, and the Veteran denied suicidal and homicidal ideation.  The examiner provided diagnoses of PTSD and major depression, recurrent, severe, without psychotic features, and assigned a GAF score of 50.  The examiner noted that the Veteran had been able to function adequately at work, due in part to his solitary lifestyle and limited social contact during his time driving a truck.  He also benefited from his weekly PTSD treatment.  

The Veteran has been attending group therapy for PTSD throughout much of the applicable appellate period.  The notes from those group therapy sessions have been consistent, indicating, as they did in March 2009, that the Veteran's PTSD has been "chronic and stable."  Due to their consistency, the Board has not identified the content of the weekly group therapy notes here, but has identified notes demonstrating a change in symptomatology or overall disability. 

At an October 2011 group therapy session, he reported improvements in his anger and aggression issues. 

At a December 2011 neuropsychological examination, he reported experiencing periodic depression and anxiety-related symptoms.  His mood at the examination was "pretty good," and he had no suicidal or homicidal ideation.  He was alert and oriented, with soft but otherwise normal speech.  He reported some frustration due to memory issues, and demonstrated a restricted affect.  His assigned GAF score was 65.  The examiner noted that several of his psychiatric his symptoms were consistent with PTSD.  

In January 2012, he indicated that he did not get along with one of his brothers, but spoke with his other brother weekly.  

A March 2012 group therapy note indicated that the Veteran continue to report stable, but chronic PTSD symptoms.

Most recently, at a March 2012 VA PTSD examination, following clinical examination, the examiner found that the Veteran had no current mental disorder diagnosis of any type, to include consideration of PTSD.  At the time of the examination, the Veteran informed the examiner that he had retired from his job driving a truck two years previously.  He stated that he retired because he was tired of working, wanted to have his own schedule, felt that he was getting older and slower, and because of the dangers of truck driving for himself and other drivers.  He acknowledged that retiring made his life "a whole lot less stressful."  He did not indicate in any manner that his retirement was related to the impact of his PTSD symptomatology.  He reported that he got along well with his five children and four grandchildren.  He also had a good social support network, and got together with multiple friends through the week.  The Veteran also stated that he had an intimate relationship with a girlfriend.  

The examination report noted that the Veteran continued to attend a weekly PTSD support group, where he felt comfortable and supported.  The group sessions had helped to decrease his symptoms of PTSD.  He was not on any psychotropic medications.  He was not abusing alcohol, but drank occasionally with friends.   

Explaining the lack of a current PTSD diagnosis, the examiner found that while the Veteran had experienced a stressor, that traumatic event was not persistently re-experienced, and that he had no persistent symptoms of increased arousal.  Per the examiner, he denied clinically significant symptoms of either depression or anxiety.  The Veteran did, however, have some psychiatric symptomatology, in that he made efforts to avoid thoughts, feelings, or conversations associated with his trauma, and avoided activities, places, and people that caused him to recollect the trauma.  He avoided big crowds of people that he did not know, but was able to attend large events with family and friends.  

Analysis

The Board has reviewed the record and considered whether the Veteran's PTSD disability picture has included such levels of occupational and social impairment to warrant a higher 70 percent, or even a 100 percent rating.  The disability picture, however, does not support a higher rating.  As noted above, a 70 percent rating is for application where there is occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

The Veteran's symptomatology picture has generally improved over the course of his appeal.  The most recent evidence (the March 2012 VA examination report) shows that the Veteran no longer demonstrates significant psychiatric symptomatology.  Prior to that time, there is evidence of higher levels of PTSD symptomatology, specifically including the period between 2006 and 2008, but not such that would warrant a 70 percent rating.  Between 2006 and 2008, he continued to report instances of impairment of mood, including depression and anger.  He identified being upset by thoughts of the current war, as well as memories of Vietnam.  That mood impairment did not result in suicidal ideation.  Further, his mood improved at times.  For example, in September 2006 he described his mood as "not too bad."  Nevertheless, the Board acknowledges that the Veteran's PTSD has resulted in impairments of mood. 

Concerning his occupational functionality, the record does not reflect significant difficulty.  At his September 2006 VA examination, he denied any work-related difficulties.  In November 2008, he stated that his work function was adequate, due in part to the fact that driving a truck was a solitary job.  He retired in approximately 2010, according to the March 2012 examination report, but that retirement was not due to PTSD symptoms.  

The PTSD symptomatology has not significantly affected the Veteran's social functionality, either.  While he identified feeling detached from others at the time of the September 2006 examination, he also stated that he had close relationships with his children, and that he got along well with coworkers and his superiors.  He acknowledged anger issues during the course of the appeal, but he also had developed strategies, as discussed at his RO hearing, to limit the effects of his anger.  The March 2012 examination report continued to show a close relationship with friends and family.  He has a girlfriend, who indicated at the November 2007 RO hearing that they had been dating for a year.  

There is not significant evidence concerning the impact of PTSD on the Veteran's judgment, but there is nothing to suggest that it is limited.  For example, in September 2006, his judgment was described on mental status examination as "fair to good."  

Concerning impairment in thinking, the Veteran regularly reported having difficulty with his memory.  Notably, the November 2008 examiner addressed the Veteran's reports of "mild to moderate long term memory difficulty," and found that his attention, concentration, and long-term memory appeared to be within normal limits.  

On the whole, the Board finds that the record fails to demonstrate that the Veteran has been significantly occupationally or socially limited during the course of the appeal.  While he has experienced some difficulties in thinking (memory) and mood, these impairments have been shown in the evidence to have been mild, and are not sufficient to suggest a 70 percent rating, when considered with the remaining rating criteria.  His mood has improved at times during the appeal period, and though he described an impaired memory, a December 2011 examiner found his memory to be within normal limits.  Those deficiencies in memory and mood, furthermore, are specifically considered in the criteria for a 50 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula.  

Further supporting the Board's finding concerning the claim for an increased rating is the fact that the Veteran has not demonstrated the type of symptoms typically associated with a70 percent criteria, as suggested in the General Rating Formula.  Importantly, the symptoms discussed under the General Rating Formula are examples of symptoms that may indicate the type of social and occupational impairment considered by the applicable ratings, and consideration of the disability picture "is not restricted to the [examples of] symptoms provided in the diagnostic code.  Id. At 443.  Nevertheless, the Board finds the lack of the symptoms suggested in the 70 percent criteria to support the finding that the current disability picture does not warrant a higher rating.  Specifically, the Board finds that there is no evidence of  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; inability to establish and maintain effective relationships.  Id.

Two of the symptoms suggested as consistent with a 70 percent rating have been present, to some degree, in that there is some evidence that the Veteran had difficulties in adapting to stressful circumstances at work, and at times suffered from bouts of anger and impaired impulse control.  Despite the presence of those symptoms, the Board notes that the Veteran worked to successfully limit their effects.  He managed his difficulty in stressful situations at work by finding a line of work that allowed time alone.  At his RO hearing, he acknowledged managing his anger issues by walking away from confrontation.  Those symptoms have not been severe enough to result in significant difficulties in work or social relationships.  

The Board acknowledges that the Veteran has, during the period on appeal, had GAF scores as low as "50," suggesting "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  The Board is not bound to assign a disability rating based upon GAF scores, but considers all of the evidence of record, to include the clinician's statements regarding the actual symptoms of the Veteran.  38 C.F.R. § 4.2.  Despite the GAF scores of 55 (September 2006) and 50 (November 2008), the Board does not find that a higher rating is warranted, especially when considering those scores in light of the record as a whole.  As discussed above, the Board has considered the Veteran's entire disability picture, including the impact the disability has had on his occupational and social functioning.  The GAF scores of 50 and 55 have been considered in the finding that a rating in excess of 50 percent for PTSD is not warranted.

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (holding that the "rating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  There is also no suggestion that the Veteran has required periods of hospitalization or has incurred significant interference with his employment.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.

The Board has also considered whether the appeal has raised the issue of entitlement to a total disability due to individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), but finds that such a claim has not been raised.  While he was working, he was able to perform adequately at his job, as indicated in the November 2008 VA examination report.  Although he did indicate at times that he felt better after he retired, he clearly identified the reasons for his retirement at the time of the March 2012 examination, none of which were impairment in work functioning due to the effects of PTSD.  As the record lacks evidence of unemployability, an inferred claim of TDIU has not been raised.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).


ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied.  


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


